In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered July 23, 1992, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff’s present and sole contention that the defendant was negligent in his exercise of control over the collapsed ceiling pursuant to the legal theory of res ipsa loquitur was not raised in the trial court and is not properly before this Court on appeal (see, Matter of Niblock v Niblock, 181 AD2d 825; Kramer v Interboro Mut. Indem. Ins. Co., 176 AD2d 308, 309; Modica v Zergebel, 140 AD2d 414; Fresh Pond Rd. Assocs. v Estate of Schacht, 120 AD2d 561). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.